Citation Nr: 1745345	
Decision Date: 10/12/17    Archive Date: 10/19/17

DOCKET NO.  13-27 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Katz, Counsel


INTRODUCTION

The Veteran served on active duty from July 1969 to March 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office in Indianapolis, Indiana (RO).  The Veteran testified at a hearing before the undersigned Veterans Law Judge in April 2014.  A transcript of that hearing is associated with the claims file.


FINDING OF FACT

The competent and credible evidence of record does not show that the Veteran has a current diagnosis of an acquired psychiatric disorder or PTSD.


CONCLUSION OF LAW

The criteria for entitlement to service connection for an acquired psychiatric disorder, to include PTSD, are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 4.125 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015).  Prior to the initial adjudication of the Veteran's claim, a letter dated in March 2012 satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim, to include the opportunity to present pertinent evidence.  Simmons v. Nicholson, 487 F.3d 892, 896 (Fed. Cir. 2007); Sanders v. Nicholson, 487 F.3d. 881, 887 (Fed. Circ. 2007), rev'd on other grounds, Sanders v. Shinseki, 556 U.S. 396 (2009).  Thus, the Board finds that the content requirements of the notice VA is to provide have been met.  See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

The duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records, service personnel records, VA medical treatment records, and identified private treatment records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The record does not reflect that the Veteran is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159(c)(2); Golz v. Shinseki, 590 F.3d 1317, 1320-21 (Fed. Cir. 2010).

In addition, the Veteran was provided with a VA examination in April 2012, and a supplemental opinion was obtained in September 2015.  Review of the examination report and supplemental opinion reflects that they are adequate in this case, as they were based on a review of the claims file, clinical examination, and interview of the Veteran.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Additionally, the opinions provided are based upon an accurate review of the facts in this case and provides sufficient explanation and rationale to support the opinion.  Accordingly, the Board finds the April 2012 VA examination and September 2015 supplemental opinion to be adequate.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  During the Veteran's Board hearing, the Veteran was assisted at the hearing by an accredited representative.  The representative and the Veterans Law Judge (VLJ) solicited information regarding any outstanding evidence pertinent to the claim on appeal.  The hearing focused on the evidence necessary to substantiate the Veteran's claim.  No pertinent evidence that might have been overlooked and that might substantiate the claim decided herein was identified by the Veteran or the representative.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).  Accordingly, any error in notice or assistance by the VLJ at the April 2014 Board hearing constitutes harmless error.

Finally, there is no indication in the record that additional evidence relevant to the issue being decided herein is available and not part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran contends that service connection for an acquired psychiatric disorder, to include PTSD, is warranted.  He has reported various in-service stressors, including: (1) having a helicopter crash on top of him; (2) seeing the blades of a helicopter kill seven men; (3) that he had to collect "downed helicopter pilots; and (4) that he was in a helicopter when it was shot down.

Service connection may be established for a disability resulting from disease or injury which was clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Service connection for PTSD requires (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  See 38 C.F.R. § 3.304(f).  For cases certified to the Board before August 4, 2014, such as this case, the diagnosis of PTSD must be in accordance with the American Psychiatric Association 's Diagnostic and Statistical Manual for Mental Disorders, Fourth Edition (DSM-IV).  38 C.F.R. § 4.125(a) (2014); Schedule for Rating Disabilities-Mental Disorders and Definition of Psychosis for Certain VA Purposes, 79 Fed. Reg. 45 ,093 (Aug, 4, 2014) (Applicability Date) (updating 38 C.F.R. § 4.125 to reference DSM-V).

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1110; see Degmetich v. Brown, 104 F.3d 1328, 1332 (1997) (holding that interpretation of section 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

In April 2012, the Veteran underwent a VA examination.  The Veteran reported that, after service, he worked at a trailer factory for a few months and then another company for eight years.  He stated that he lost that job due to alcohol abuse, missing work, and reporting for work with a hangover and smelling of alcohol.  He then worked as a truck driver for six years and was again fired due to alcoholism.  Thereafter, he worked for a freight company for one year and then another freight company for 23 years before retiring.  He also explained that he was married during service and had a daughter.  When he returned from service, he lived with his then-wife briefly before divorcing.  He noted that he later remarried, and has been married to his current wife for 35 years.  With his current wife, he has a daughter who is married with two children.  He stated that he sees his daughter and grandchildren often and that he often attends his grandchildren's sporting events.  He noted that he and his wife go out to eat a few times a month, that he and his wife go out shopping, and that he cares for their lawn.

The Veteran denied any current or past medical or psychiatric treatment for a mental disorder in his life.  He explained that, approximately one year ago, he discussed one of his in-service stressors with other people, and that he became tearful following this.  The Veteran noted that his wife told him that he never once talked to her about Vietnam.  This led the Veteran to believe that he was suffering from PTSD.  With regard to current symptoms, the Veteran stated that he does not trust others and is not able to fully give himself to his wife.  He acknowledged that his wife was a great blessing for him.  He also noted nightmares that wake him up approximately once a week that involve him feeling like something is "crushing" him, that something is falling on him, or that he is being chased.  He stated that, when he is awoken by such a nightmare, he goes to the bathroom and then is able to go back to sleep without a problem.  He also indicated that being in a small room made him nervous.

Mental status examination revealed the Veteran to be neat in appearance with good eye contact.  There was no abnormal psychomotor behavior noted.  Mood was normal and affect was broad.  Attention and concentration were intact and speech was normal.  Thought process was logical and sequential.  The Veteran was alert and fully oriented, and his memory and abstract reasoning were intact.  Judgment and insight were good and there were no delusions.  There were no hallucinations aside from one instance in the Veteran's youth when he took "acid."  There was no obsessive or compulsive behavior and no panic attacks.  The Veteran was able to maintain hygiene.  There was no evidence of homicidal ideation.  The Veteran noted that, when he was still drinking a lot, he had thoughts that he would be "better off dead" but denied any plan or intent.  He also denied suicidal ideation since the 1990's.  The Veteran reported a long history of alcohol abuse with significant arrest issues and loss of jobs.  He stated that he significantly decreased his alcohol intake since 2005, but noted that he still drank.

There was some history of inappropriate behavior and episodes of violence regarding prior arrests for public intoxication in 1972.  Additionally, in 1974, the Veteran threatened a man he found with his girlfriend with a gun, and was arrested for breaking and entering, first degree burglary, kidnapping, DUI, public intoxication, and aiming a pointed and loaded weapon.  All of the charges were dropped except for aiming and pointing a weapon, but the Veteran did not receive any jail time.  He also had two DUI's during the 1980's resulting in a suspended license.

After conducting an interview of the Veteran, a mental status examination, and a review of the claims file, the VA examiner concluded that the Veteran's symptoms did not meet the diagnostic criteria for PTSD under the DSM-IV and also that the Veteran did not have a mental disorder that conforms with DSM-IV criteria.  With regard to PTSD, the VA examiner found that the Veteran's stressors met Criterion A for a diagnosis of PTSD, that he persistently re-experienced the stressors sufficient to meet Criterion B, that Criterion C was met due to persistent avoidance of stimuli associated with the trauma, that he experienced persistent symptoms of increased arousal to establish Criterion D, and that the duration of the symptoms was for more than one month in compliance with Criterion E.  However, the VA examiner found that the Veteran's PTSD symptoms did not cause clinically significant distress or impairment in social, occupational, or other important areas of functioning required to meet Criterion F.  Therefore, the VA examiner concluded that the Veteran did not meet the full criteria for a diagnosis of PTSD.

VA treatment records from 2008 through 2015 are negative for any complaints or diagnoses of a mental health disorder.  Depression screenings conducted in January 2009, January 2010, December 2010, December 2011, December 2012, December 2013, and April 2015 were negative.  PTSD screenings conducted in January 2009 and December 2013 were negative.  A January 2009 record notes that the Veteran denied depression, suicidal ideation, anxiety, agitation, and change in mental status.  On examination, he was alert and oriented with normal judgment and insight and no depression, anxiety, or agitation.  In June 2010, the Veteran denied depression, suicidal ideation, anxiety, agitation, and change in mental status.  He was alert and oriented with normal insight and judgment and no depression anxiety, or agitation.  In May 2015, the Veteran denied depression and memory loss.  

In an April 2012 lay statement, K.G., the Veteran's former wife, reported that the Veteran went out drinking every night when he came home from service.  She noted that the Veteran seemed to retreat further and further into himself and that he hardly ever picked up his infant daughter.  She explained that the Veteran left her and her daughter and moved in with his parents before filing for divorce.  She stated that, when he returned from service, he was someone she did not know and could not talk to.

During his April 2014 hearing before the Board, the Veteran reported psychiatric symptoms including avoidance of discussing in-service stressors with others, difficulty getting close to others, a significant alcohol abuse problem since service, and cynicism.  He noted that he has not sought any medical or psychiatric treatment for his symptoms.

In a September 2015 VA supplemental opinion, the VA examiner who conducted the April 2012 examination reported that he reviewed the VA treatment records since 2012 which show that the Veteran had been consistently seen at VA for medical treatment, and that all PTSD and depression screens had been negative prior to and following the April 2012 VA examination.  The Veteran had no mental health problems noted on his problem list and had not complained of any mental health issues to his primary care physician.  After reviewing the claims file, the VA examiner concluded that the evidence in the claims file did not support a change in opinion from the April 2012 VA opinion, as the Veteran did not have a mental disorder using either the DSM-IV or the DSM-5 criteria.

After thorough review of the evidence of record, the Board concludes that service connection for an acquired psychiatric disorder, to include PTSD, is not warranted, as the weight of the probative evidence reflects that the Veteran does not have a current diagnosis of an acquired psychiatric disorder or PTSD.

The Board acknowledges that the Veteran's service personnel records reflect that he served in the Republic of Vietnam from April 1970 to March 1971, and that he was awarded the Bronze Star Medal and Army Commendation Medal with "V" Device arising out of participation in combat operations in Vietnam.  Based upon 38 U.S.C.A. § 1154(b) his account of in-service stressor events during combat are presumed competent and credible.  Accordingly, the Veteran's reported in-service stressors are conceded.  38 U.S.C.A. § 1154(b) (West 2014).  

However, in the absence of a diagnosis of an acquired psychiatric disorder or PTSD, service connection cannot be granted.  In that regard, none of the medical evidence in the claims file shows any complaints of, treatment for, or diagnoses of an acquired psychiatric disorder or PTSD.  Further, the April 2012 VA examiner concluded that the Veteran's symptoms did not meet the DSM-IV criteria for a diagnosis of PTSD or any other psychiatric disorder.  The April 2012 VA examination was based upon an interview of the Veteran, a mental status examination, and a thorough review of the claims file.  The April 2012 VA examiner explained that the Veteran met Criterion A through E of the DSM-IV criteria to establish a diagnosis of PTSD; however, the VA examiner concluded that the Veteran's PTSD did not cause clinically significant distress or impairment in social, occupational, or other important areas of functioning required to meet Criterion F.  Thus, the Veteran did not meet the full criteria for a diagnosis of PTSD.  The Board finds the April 2012 VA examination to be sufficiently thorough and complete, and therefore entitled to significant probative value.

The Board acknowledges the Veteran's reports that he suffers from PTSD or another psychiatric disorder.  Although lay persons are competent to provide opinions on some medical issues, the specific issue under discussion here falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Establishing PTSD or another psychiatric disorder as a disability for VA purposes requires diagnostic testing and a diagnosis conforming to the criteria as set forth in the Diagnostic and Statistical Manual for Mental Disorders.  38 C.F.R. §§ 4.125, 4.130.  The Veteran has not been shown to possess the medical expertise or knowledge required to diagnose a disability such as PTSD or any other psychiatric disorder.  Therefore, because the Veteran is a lay witness, his statements do not constitute competent evidence of a diagnosis for PTSD or another psychiatric disorder conforming to the DSM-IV. 

Accordingly, the probative evidence of record shows that the Veteran does not have a diagnosis for PTSD or another psychiatric disorder under the criteria set forth in DSM-IV during the appeal period or in proximity to the claim for service connection.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (holding that the requirement of a current disability is met when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim); see also Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  In the absence of proof of a present disability, there can be no valid claim.  Brammer, 3 Vet. App. at 225.  In view of the foregoing, the Board concludes that the preponderance of the evidence is against the claim for service connection for an acquired psychiatric disorder, to include PTSD.  Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include PTSD, is denied.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


